DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Claim listing included with the Response filed 11 January 2021 erroneously indicated that Claims 2-4 were canceled and then proceeded to list Claim 3 as previously presented with claim 4 being canceled. The Examiner confirmed in a conversation with Applicant’s representative Dustin R. Szakalski on 23 February 2021 that claim 3 is indeed canceled and will be indicated as such in the agreed upon Examiner’s Amendment to avoid further confusion.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dustin R. Szakalski on 23 February 2021.

The application has been amended as follows: 
Please amend claim 1 as follows:
1.	(Currently Amended)	A container for nuclear and/or hazardous material, the container comprising:
a container body made of metal and a lid made of the same metal as the container body, the lid and container body being configured to be welded together to form a sealed container, the lid comprising:
a plurality of scannable elements, the scannable elements being spatially distributed on the lid and configured to be scanned with a first ultrasonic scanner;
wherein one or more of the scannable elements is an inclined surface element, each inclined surface element being inclined relative to an axis perpendicular to the plane of a base surface of the lid;
upon scanning of the scannable elements with said first ultrasonic scanner, a first signal is produced, the first scan signal being dependent upon which of said plurality of scannable elements are inclined surface elements;
the container further comprising:
a weld zone formed at abutting surfaces of the container body and lid, the weld zone conferring unique properties on the container, the weld zone being configured to be scanned with a second ultrasonic scanner;
whereby upon scanning of the weld zone with said second ultrasonic scanner, a second scan signal is produced, the second scan signal being dependent upon said unique properties of the weld zone of the container.

Please cancel claims 2-4.

Please amend claim 5 as follows:
5.	(Currently Amended)	The container according to claim 1, wherein the plurality of elements are arranged to compose an identity code of the container, said identity code contained in the first scan signal.

Please amend claim 23 as follows:
23. 	(Currently Amended)	The container according to claim 22, wherein the unique properties of the weld and/or said signature surface element are configured to produce an identity code of the container when scanned by said ultrasonic scanner.


Reasons for Allowance
Claims 1, 5-6, 10, 13-14, 16, 18, 21-24, 26-27, and 32-35 are allowed.



The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach and/or suggest a container for nuclear and/or hazardous material, the container comprising, in combination with the other recited elements, a container body made of metal and a lid made of the same metal as the container body, the lid and container body being configured to be welded together to form a sealed container, the lid comprising: a plurality of scannable elements, the scannable elements being spatially distributed on the lid and configured to be scanned with a first ultrasonic scanner; wherein one or more of the scannable elements is an inclined surface element, each inclined surface element being inclined relative to an axis perpendicular to the plane of a base surface of the lid; whereby upon scanning of the scannable elements with said first ultrasonic scanner, a first signal is produced, the first scan signal being dependent upon which of said plurality of scannable elements are inclined surface elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855